Citation Nr: 0737623	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 05-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
pseudofolliculitis barbae, currently rated as noncompensable.

2.  Entitlement to a higher initial disability rating for 
allergies, currently rated as noncompensable.

3.  Entitlement to service connection for tinea 
versicolor/corporis.

4.  Entitlement to service connection for hemoptysis with 
bronchitis.

5.  Entitlement to service connection for sleep apnea with 
idiopathic hypersomnia.

6.  Entitlement to service connection for osteoarthritis, 
left knee.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for bilateral ingrown 
toenails.

9.  Entitlement to service connection for a low back 
disability.

10.  Entitlement to service connection to a bilateral thumb 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1990 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In his May 2005 substantive appeal, the veteran appears 
to be raising claims for increased ratings for his service-
connected hypertension, headaches disability, tinea pedis and 
"ulcers." The Board hereby refers these matters to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Although the RO attempted to provide notice as required by 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2007) by 
way of a March 2003 letter to the veteran, it did not provide 
the veteran with notice of the elements necessary to 
establish a service connection claim or notice of the 
information and evidence necessary to establish an increased 
disability rating for his service-connected disabilities. As 
such, a remand is required to provide such notice.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2007) for both service 
connection and increased ratings claims. 

2. When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence. If the benefit sought 
is not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



